 

AO 245B (CASDRev. 02/] 8) Judgment in a Criminal Case

titan l

 

 

UNITED STATES DISTRICT Cd)URT

 

J/.\N 25 2019

 

 

SOUTHERN DISTRICT OF CALIFORNIA CLEF¥K US DlSTF%|CT COUHT

 

souTHEF\N olsr T FcAL§|§)§N'- :'
UNITED STATES OF Al\/lERICA wDGMENT IN il ERIP H_N ] §§ umwa

V_ (For Offenses Committed On or ARer November l, 1987)

MINELIA MATIAS CARDENAS (1) CaSS Nllll'lb€l': l9CROO43 -CAB

DOUGLAS C. BROWN

 

Defendant’s Attomey
REGISTRATIQN No. 82040298

|:|_

` ` THE DEFENDA`NT:` "

pleaded guilty to count(S) ONE (l) OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER
ENTRY DOCUMENTS

Couut

Numberfs[

The defendant is sentenced as provided in pages 2 through 2 of this judgmentl

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

 

Assessment : $lO0.00 - Waived

.TVTA Assessment*: $
U m
*Justice for Victims of Traffrcking Act of 2015, Pub. L. No. 114-22.

No fine |:| Forfeiture pursuant to order filed

, included hercin.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of

any material change in the defendant’s economic circumstances

lamm-v 25. 2015/l

Date of Imp?it`dn of entence

HON. Cathy Ann Bencivengo

UNITED STATES DISTRICT IUDGE

19CR0043 -CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MINELIA MATIAS CARDENAS (l) Judgment - Page 2 of 2
CASE NUMBER: l9CR0043-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TlME SERVED (28 DAYS).

E Sentence imposed pursuant to Title 8 USC Section 1326(b).
I:l ' The'court'rnal<es' the following recommendations'to' the Burea'u of Prisons:"'

l:l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

ll on or before

|:l as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES l\/[ARSHAL
By DEPUTY UNITED STATES MARSHAL

//

19CR0043-CAB

